TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00787-CR


                                  Emmanuel Grear, Appellant

                                                 v.

                                  The State of Texas, Appellee


           FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-15-204897, THE HONORABLE KAREN SAGE, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due April 10, 2019. On counsel’s

motions, the time for filing was extended to June 24, 2019. Appellant’s counsel has now filed a

third motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than August 8, 2019. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on July 11, 2019.



Before Justices Goodwin, Baker, and Triana

Do Not Publish